Simmons, C. J.
1. The mere recital in a bill of exceptions in a criminal case that the accused filed a plea to the jurisdiction of the court, and that the plea was stricken on demurrer, is no assignment of error and does not authorize this court to review the action of the court below.
2. The striking of a plea to the jurisdiction of the court can not be properly made the ground of amotion for a new trial. The movant does not show any necessity for a new trial before the court by making it appear that the court is without jurisdiction to try the case at all.
3. The evidence warranted the verdict.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.